Citation Nr: 9906666	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-23 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Evaluation of the service-connected anxiety disorder, 
currently rated as 10 percent disabling.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hearing loss and 
tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from October 1950 to 
August 1952.  He is a recipient of the Combat Infantryman's 
Badge.  

In July 1953, the RO denied the veteran's claim of service 
connection for a hearing disorder.  The veteran was notified 
of this determination, but did not file a timely appeal.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1996 decision of the RO.  

The issues of clear and unmistakable error in the July 1953 
RO decision and an earlier effective date for the grant of 
service connection for the anxiety disorder were the subjects 
of a Statement of the Case issued in September 1997; however, 
these matters are not shown to have been appealed by the 
veteran.  They are referred back to the RO for appropriate 
action.  

(The issue of an increased rating for the service-connected 
anxiety disorder is the subject of the Remand portion of this 
document.)  






FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  No competent evidence has been presented to show that the 
veteran currently has PTSD due to disease or injury which was 
incurred in or aggravated by service.  

3.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for hearing loss 
and tinnitus and is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim, 
has been presented.  



CONCLUSIONS OF LAW

1.  A well-grounded claim of service connection for PTSD has 
not been presented.  38 U.S.C.A. §§  1101, 1110, 5107, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  

2.  New and material evidence has been submitted to reopen 
the veteran's claim of service connection for hearing loss 
and tinnitus.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In connection with the July 1953 rating decision, the RO 
considered evidence including the veteran's service medical 
records and VA treatment records, reflecting treatment from 
January 1953 to April 1953.  

The service medical records show that, on entrance 
examination in August 1950, the veteran's hearing was 
reported to measure 15/15, bilaterally.  He was reported to 
have no significant abnormalities psychiatrically or 
psychologically.  On discharge examination in August 1952, 
the veteran's ears and drums were reported to be clinically 
normal and his hearing was reported to measure 15/15, 
bilaterally.  He was reported to be psychiatrically normal.  

On a VA outpatient treatment record, reflecting treatment 
from January to March 1953, the veteran was reported to have 
a buzzing in his left ear.  

On VAMC records, reflecting treatment in April 1953, the 
veteran reported that he had had tinnitus since December 1952 
in both ears, with the left being worse than the right.  The 
right drum was reported to be distorted and scarred and the 
left drum was objectively normal.  The veteran's hearing was 
reported not to be impaired.  The veteran indicated that the 
ringing in his ears was similar to that he experienced while 
in combat in Korea.  He was diagnosed, in part, with mild 
otosclerosis, primary nerve deafness, due to unknown cause.  

The evidence submitted since the July 1953 decision includes 
that of VA treatment records, reflecting treatment from March 
1953 to August 1953; a private medical record from A.M. 
Steinbach, M.D., reflecting treatment in December 1995; and 
June 1996 VA examinations.  

Received in July 1953 was a VA outpatient treatment record, 
reflecting treatment in March 1953.  The veteran was reported 
to have had ringing in the left ear since December 1952.  

Received in September 1953 were VAMC records, reflecting 
treatment from April to August 1953.  Most of records 
contained duplicate entries of the April 1953 VAMC records 
that had been received prior to the July 1953 decision.  
However, there was some additional evidence made of record.  
For example, it was reported, as it was on the records 
received prior to the July 1953 decision, that the veteran 
had indicated that the ringing in his ears was similar to 
that he experienced in combat.  However, the veteran also 
reported that the ringing and pressure in his head had 
decreased significantly and, at times, had been absent when 
he felt relaxed.  The veteran was diagnosed, in part, with 
mild otosclerosis, primary nerve deafness, due to unknown 
cause that was untreated and unchanged.  

In December 1995 statement, A.M. Steinbach, M.D., reported 
that the veteran had had tinnitus for 40 years and had been 
caused by his experiences in the Korean War.  He was 
diagnosed, in pertinent part, with tinnitus.

On a June 1996 VA examination, the veteran indicated that he 
had had a history of alcohol abuse following his discharge 
from service because of his nerves and ringing in his ears.  
He indicated that he had seen combat in war.  He reported 
that he had not been drinking for at least a year.  He was 
reported to complain, in part, of ringing in the ears.  The 
veteran reported that he had been on the front lines for his 
entire time in Korea; that he had been exposed to enemy fire, 
including mortar, rifle and artillery fire; that he had lost 
a lot of close friends; and that he had handled dead bodies.  
He reported that, when he fired his weapons and was exposed 
to artillery fire, he had developed ringing in his ears.  His 
current symptoms were described, in part, to be ringing in 
the ears, flash-backs and depression.  

On a June 1996 VA mental disorders examination, the veteran 
indicated that, one month after his discharge from service, 
he had been hospitalized on the psychiatric floor because he 
had been acting "crazy."  He reported that he had minimal 
flashbacks from the Korean War approximately once a month.  
He indicated that he had infrequent nightmares.  He was 
reported to have had a past medical history of, in part, 
tinnitus.  The veteran was diagnosed on Axis I with anxiety 
disorder, not otherwise specified, and on Axis II with, in 
part, tinnitus.  He was reported to have a Global Assessment 
of Functioning (GAF) score of 70 to 80.  The examiner added 
that, although the veteran gave a history suggestive of PTSD 
in the past, he did not meet the criteria for PTSD at the 
present time.  



II.  Analysis

A.  Service Connection for PTSD

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

The veteran contends that he currently has PTSD due to combat 
service in service.  

The service medical records show that, on discharge 
examination in August 1952, the veteran was reported to be 
psychiatrically normal.

On VA examination in June 1996, the veteran reported that he 
had flashbacks from the Korean War approximately once a month 
and that he had infrequent nightmares.  He was diagnosed with 
anxiety disorder, not otherwise specified.  The examiner 
indicated that the veteran did not meet the criteria for the 
diagnosis of PTSD.  

The Board is cognizant of the veteran's contentions regarding 
PTSD.  However, in the absence of competent evidence of a 
current diagnosis of PTSD, a well-grounded claim of service 
connection has not been submitted.  Caluza, 7 Vet. App. 498; 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The veteran, as a 
lay person, is not qualified to proffer medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Since the veteran has not presented medical evidence 
demonstrating that he currently has PTSD, the Board must 
conclude that the veteran has failed to meet his initial 
burden of producing evidence of a well-grounded claim of 
service connection.

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1998) to advise a 
veteran of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of VA has advised the 
veteran of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he currently has PTSD due 
to service.  

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1998) by informing the veteran 
of the evidence necessary to complete his application for 
benefits.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claim well 
grounded.  


B.  New and Material Evidence

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service, or 
was proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.310 (1998).  

As noted hereinabove, the RO previously denied the veteran's 
claim of service connection for hearing disability in July 
1953.  This decision is final and the claim of service 
connection may not be reopened and reviewed on a de novo 
basis unless new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1104, 20.1105 (1998).  

The issue of new and material evidence must be addressed in 
the first instance by the Board because this issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the Board must perform a two-step analysis to 
reopen a claim based on new evidence.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the claim in light of 
all the evidence, both old and new.  Manio v. Derwinski, 
1 Vet. App. 144 (1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
See also Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  This 
regulation emphasizes the importance of ensuring that the 
evidentiary record is complete before a ratings decision is 
made.  See Hodge, supra.  

Furthermore, in order to reopen a previously and finally 
disallowed claim (decided by the Board or RO) there must be 
new and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Thus, in the present case, new and material evidence must 
have been submitted since the July 1953 decision in order to 
reopen the veteran's claim.  It should also be pointed out 
that, in determining whether evidence is new and material, 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Upon review of the record, the Board finds that, other than 
the duplicative entries in the VAMC records, reflecting 
treatment from April 1953 to August 1953, the additional 
evidence which has been submitted is new.  

There is new evidence, particularly the March 1953 VA 
outpatient treatment record, the December 1995 private 
medical record from A.M. Steinbach, M.D., and the June 1996 
VA examinations, that is relevant to the claim of service 
connection and instrumental in ensuring a complete 
evidentiary record for evaluation of the claim.  See Hodge, 
supra.  

In March 1953, a VA outpatient treatment record reported that 
the veteran had had ringing in his ear since December 1952.  

In December 1995, private medical records from A.M. 
Steinbach, M.D., reported that the veteran had had tinnitus 
for 40 years and had been caused by his experiences in the 
Korean War.  He was diagnosed, in part, with tinnitus.  

On VA examination in June 1996, the veteran indicated that he 
had been on the front lines for his entire time in Korea and 
had been exposed to mortar, rifle and artillery fire.  The 
Board notes that the veteran is a recipient of the Combat 
Infantryman's Badge.  He was diagnosed, in part, with 
tinnitus.  

The Board finds that this new evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 C.F.R. § 3.156(a) (1998); Hodge, 
supra.  Consequently, the new evidence is material.  Thus, 
since new and material evidence has been submitted, the 
veteran's claim of service connection for hearing loss and 
tinnitus is reopened and a de novo review of the well-
grounded claim is warranted.  



ORDER

Service connection for PTSD is denied, as a well-grounded 
claim has not been submitted.  

As new and material evidence has been submitted to reopen the 
claim of service connection for hearing loss and tinnitus, 
the appeal to this extent is allowed subject to discussion 
hereinbelow.  



REMAND

In view of the above determination that the veteran's claim 
of service connection for hearing loss and tinnitus is 
reopened, the RO, consistent with the principles set forth in 
Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.  

The veteran claims, in essence, that his service-connected 
anxiety disability is severe enough to warrant an evaluation 
in excess of 10 percent.  

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  The Court has held that the duty to 
assist the veteran in obtaining and developing facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

In addition, the rating schedule criteria for evaluating 
psychiatric disorders changed on November 7, 1996.  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to the resolution of his appeal under the criteria 
which are most favorable to his claim.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  It is apparent that the RO did not 
have the opportunity to apply the new rating criteria to the 
veteran's claim for increase pursuant to 38 C.F.R. § 4.130 
including Diagnostic Code 9440 (1998.)  

To ensure that all evidence potentially relevant to the 
veteran's claims is obtained, and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for the 
claimed hearing loss and tinnitus since 
service and for service-connected anxiety 
disability since June 1996.  When the 
veteran responds and provides any 
necessary authorizations, the RO should 
obtain all treatment records from any 
identified treatment source not currently 
of record.  All records obtained should 
be associated with the claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current severity of his 
service-connected anxiety disability.  
All indicated testing in this regard 
should be accomplished.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Based on his or her review 
of the case, it is requested that the 
examiner provide a full multiaxial 
evaluation, including a score on the GAF 
scale on Axis V with an explanation on 
the score's meaning.  In addition, the 
examiner should offer an opinion as to 
degree of social and industrial 
inadaptability caused by the service-
connected anxiety disability alone.  The 
examiner also should be provided with a 
copy of both the old and new rating 
criteria and be asked to comment on the 
severity of the service-connected anxiety 
disability in terms of those criteria.  

3.  The RO should also schedule the 
veteran for VA ear and audiological 
examinations to determine the nature and 
likely etiology of his claimed hearing 
loss and tinnitus.  All indicated testing 
should be accomplished, and the claims 
folder should be reviewed by the examiner 
prior to the examination.  The examiner 
should elicit from the veteran and record 
a full medical history and should report 
detailed medical findings.  Based on 
his/her review of the case, it is 
requested that the examiner express an 
opinion as to the likelihood that any 
current hearing disability and disability 
manifested by tinnitus is due to the 
exposure to acoustic trauma, as claimed 
by the veteran, or other disease or 
injury in service.  The examination 
report should reflect review of pertinent 
material in the claims folder, including 
the medical records noted above, and 
include the factors upon which the 
opinion is based.  

4.  The RO should then review the record 
and readjudicate the reopened claim of 
service connection for hearing loss and 
tinnitus on a de novo basis.  The RO 
should also review the veteran's claim 
for increase for anxiety disability and 
apply the most favorable Diagnostic Code, 
whether it be 38 C.F.R. § 4.132 including 
Diagnostic Code 9411 (1996) or 38 C.F.R. 
§ 4.130 including Diagnostic Code 9440 
(1998).  If the determinations remain 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the veteran's case.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 
- 14 -


- 1 -


